DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group II, claims 16-34 filed on 10/13/2022 is acknowledged.  The traversal is on the ground(s) that (i) the restricted inventions are not independent or distinct inventions and (ii) that examination of both claimed invention together would not present a serous burden on the U.S. Patent and Trademark Office.  
With respect to (i), it is not found persuasive because 1) the claimed two group inventions are independent or distinct because each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search; the prior art applicable to one invention would not likely be applicable to another invention, and 2) the issue as to the meaning and intent regarding “independent and distinct” as used in 35 U.S.C 121 and 37 CFR 1.41 has been adequately addressed in MPEP §802.01.  Therein, it is stated that the legislative intent was to maintain the substantive law on the subject of restriction practice prior to enactment of 35 USC 121.  Such practice permitted restriction between distinct, albeit dependent inventions.  If the intent had been otherwise, then only the term “independent” would have been used.  Thus, restriction between the distinct inventions set forth in this application is proper even though these inventions are clearly related.
With regard to (ii) applicants allegation that joinder of these distinct inventions would not present a serious burden to the U. S. Patent and Trademark Office, such allegations relied on the unsupported assumption that the search and the examination of both the invention would be coextensive. Further, while there may be some overlap in the searches of the two inventions, there is no reason to believe that the searches would be identical.  Therefore, based on the additional work involved in searching and examining both distinct inventions together, restriction of the distinct inventions is clearly proper. 
Restriction for examination purposes as indicated is proper because all these inventions listed in last action are independent or distinct for the reasons given below and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);(d) the prior art applicable to one invention would not likely be applicable to another invention;(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
In this particular case, the prior art applicable to one invention would not likely be applicable to non-elected invention.   
The requirement is still deemed proper and is therefore made FINAL. 
Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/13/2022.
Claim Objections
Claims 19, 21-24 objected to because of the following informalities: a proper Markush format is “selected from the group consisting of A, B and C”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 2014/0288209).
It is noted that “physically recycled”, “chemically recycled”, “formed by”, “mixed with” and “the chemically recycled electrostatic pinning polyester chips contain at least one kind of electrostatic pinning additives” and “dispersed in at least one of” are product-by-process limitations.  Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  It is noted that instant claims required the electrostatic pinning additive, flame retardant additive and slipping agent to be mixed with part of the polyester resin before mixed with the rest, however, it is merely related to the order of adding the ingredients, i.e. a method of production. The chemically recycled polyester is not different from virgin PET. The physically recycled polyester is the same as or obvious from the polyester of the prior art. The process part of such a claim is not patentably significant unless some criticality is of record.
Claim 16, 18: Jung teaches a polyester composition for a film comprising a polyester, 0.009wt% of an electrostatic pinning additive and a phosphorous compound which reads on a flame retardant additive, the phosphorous is 10-50 ppm in the composition [0009, 0073, 0045]. 
Claim 17: Jung is silent with respect to the UL94 property of the film. However, the teachings from Jung have rendered obvious the instantly claimed ingredients and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise. 
Claims 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 2014/0288209) in view of Hensel et al (EP 0164518).
In setting forth this rejection a machine translation of EP 0164518 has been relied upon and all citations to paragraph numbers in the discussion below are with respect to the machine translation. 
As discussed above, claim 19 required the slipping agent to be mixed with part of the polyester resin before mixed with the rest, however, it is merely related to the order of adding the ingredients, i.e. a method of production. The process part of the claim is not patentably significant unless some criticality is of record.
Claim 19, 21: Jung teaches the limitation of claim 16, as discussed above. Jung further teaches antiblocking agent such as silica or barium sulfate is used [0049].
Jung does not teach the particle size nor the amount of antiblocking agent. 
However, Hensel discloses the polyester film and teaches the slipping agent is in an amount of 0-30 wt%, and particles have a size of 0.5-10um (page2). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize slipping agents with claimed amount and particle size because it is recognized in the art such a slipping agent is suitable for polyester optical film. Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 20: Jung does not explicitly teach a transparency of the film. 
However, Jung discloses “in the case where transparency of products is important” [0049], Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize small amount of slipping agents and slipping agents with small particle size when high transparency is desired. 
Claim 22: the slipping agent silica reads on a matte additive and the amount of silica can be distributed among slipping agent and matte additive. 
Claim 23: the slipping agent barium sulfate reads on a white additive and the amount of barium sulfate can be distributed among slipping agent and white additive.
Allowable Subject Matter
Claim 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763